In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-252 CV

____________________


CHRISTOPHER M. DEIOTTE, Appellant


V.


R. L. OTT, DAVID BONE, HOWELL, F. HELM, 

READ, KLENA, MARTHA EDWARDS, SEAGROVES, 

AND ANGELA JOHNSON, Appellees




On Appeal from the 1-A District Court
Tyler County, Texas

Trial Court Cause No. 18,533




MEMORANDUM OPINION
	This is an appeal from the dismissal of appellant, Christopher M. Deiotte's  lawsuit
pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code. (1)  Deiotte, a prison
inmate, sued eight employees of the Texas Department of Criminal Justice -- Institutional
Division for alleged violations of 42 U.S.C. § 1983 (Supp. 2003), and 42 U.S.C. 1986
(Supp. 2003).  Appellees (2) filed a motion to dismiss which was predicated on the alleged
failure of Deiotte's pleadings to comply with certain procedural requirements of Chapter
14.  The trial court subsequently dismissed Deiotte's suit on those grounds.  An
examination of the record before us indicates the trial court properly dismissed appellant's
suit for failure to comply with the provisions of Chapter 14. 
	The "brief" filed by Deiotte in his pro-se appeal fails to meet minimum briefing
requirements under Tex. R. App. P. 38.1.  Deiotte fails to raise any appellate issues,
makes no argument, and cites no supporting authorities.  Deiotte's appellate brief appears
to be merely a type-written copy of what is contained in his handwritten "petition" in the
trial court. (3)  As Deiotte has not brought forth any appellate issues for review or raised
error on the part of the trial court, we are presented with nothing to review.  We affirm
the judgment of the trial court. 
	AFFIRMED.
							PER CURIAM

Submitted on October 29, 2003
Opinion Delivered October 30, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. The references in this opinion to Chapter 14 are to Tex. Civ. Prac. & Rem. Code
Ann. §§ 14.001-14.014 (Vernon 2002).  
2. Only defendants Johnson, Bone, Helm, and Edwards filed an answer and motion
to dismiss.  Nevertheless, the code provisions provide for a trial court to dismiss an
inmate's claims "either before or after service of process" if the trial court finds the claims
are frivolous.  See § 14.003(a)(2).  The trial court's order dismissing the lawsuit found
Deiotte's petition was not in compliance with the requirements of Chapter 14.  This finding
is within the factors a trial court may consider when determining if an inmate's petition is
frivolous or malicious.  See § 14.003(b).   
3. Deiotte entitles his "petition," "Application for writ of HABEAS CORPUS: AD
TESTIFICANDUM."